DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 21, 2022 has been entered.

Status of Claims
This action is in reply to the communication filed on March 21, 2022.
Claim 1 has been amended and is hereby entered.
Claims 4 and 10 have been canceled.
Claims 12 – 14 were previously withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected cell incubator and a non-elected fabric for cell culture, there being no allowable generic or linking claim. Election was made without traverse in May 28, 2021.
Claims 1 – 3 and 5 – 9 are currently pending and have been examined. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 – 3, 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (KR101075882, using the previously provided machine translation), in view of McKean (US20150283543A1) and Liu (US20180251714).
As per claim 1, Kim teaches:
A yarn for a cell culture scaffold comprising a slitting yarn (In the Abstract, Kim teaches that a nanofiber conjugate yarn is formed from electrospinning and then slitting the yarn into a tape, which is interpreted as reading on the claimed structure.)
Formed by arranging and stacking a plurality of scaffold fibers, having a predetermined width and thickness (Examiner notes that this limitation is a product by process limitation. As the web of Kim is produced by electrospinning nanofibers (Abstract) and electrospinning creates fibers layered on top of one another so that the layer will have a 3-dimensional thickness, it is Examiner's position that the article of the applied prior art is identical to or only slightly different than the claimed article.  Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).  The burden has been shifted to Applicant to show unobvious difference between the claimed product and the prior art product.  In re Marosi, 218 USPQ 289 (Fed. Cir. 1983).  The applied prior art either anticipated or strongly suggested the claimed subject matter.  It is noted that if Applicant intends to rely on Examples in the specification or in a submitted declaration to show unobviousness, 
Wherein the slitting yarn has a basis weight of 7 to 30 g/m2 (Kim teaches that the basis weight of the nanofiber tape, which is interpreted as the claimed slitting yarn, is 0.5 to 100 gsm (Page 4, Paragraph 5.)
Kim does not teach:
Wherein a diameter dispersion coefficient (E) of the scaffold fibers in a diameter distribution of the scaffold fibers is 8 to 25%
McKean teaches a scaffold layer comprising a porous three-dimensional network of electrospun polymer nanofibers (Abstract). McKean teaches that the mean diameter of the polymer nanofibers is from 500 nm to 10 µm and the relative standard deviation, which is interpreted as reading on the claimed diameter dispersion coefficient, is less than or equal to 15% ([0017]). McKean teaches that by providing nanofibers with low variability in the fiber diameters, it is possible to control the scaffold porosity and pore size, which are important factors that affect whether or not cell cultures can successfully grow in the scaffold ([0076]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to produce the fibers of Kim, wherein the electrospun fibers are formed with a low variability in the fiber diameter, such as within the claimed range, as taught by McKean, motivated by the desire to control the scaffold porosity and pore size to facilitate cell growth ([0076]). 
The prior art combination teaches yarns formed from nanofiber nonwoven fabrics (Kim, Abstract) and that these fabrics have a basis weight of the basis weight is 0.5 – 100 gsm (Kim, 
Wherein the slitting yarn has a thickness of 7 to 30 µm, and wherein the slitting yarn has a ratio of the basis weight to the thickness of 1: 0.8 to 1.7
Liu teaches aligned electrospun fiber sheets ([0148]). These fiber sheets are formed from nanofibers ([0243]). These sheets are used for culturing cells ([Abstract]). PLGA is taught as a material for the fibers ([0075]). Liu teaches that sheets have a thickness of 1 – 20 µm ([0144]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to use the nanofiber sheets of Liu in the process of the prior art combination to produce slit nanofiber tapes with the claimed thickness because Liu teaches that the thickness is a suitable thickness for nonwoven nanofiber webs that are used for culturing cells ([0144]), which is the same objective as the dressings of the prior art combination (McKean, [0017]). When these sheets of the prior art combination are formed with the thickness of Liu, it would naturally follow that the nanofiber sheets would have the claimed ratio of basis weight to thickness.
The phrase “for a cell culture scaffold” is a statement of intended use that does not further limit the claimed invention. The Courts have held that if the prior art structure is capable of performing the intended use, then it meets the claim.  See In re Casey, 152 USPQ 235 (CCPA 1967); and In re Otto, 136 USPQ 458, 459 (CCPA 1963). The Courts have held that it is well settled that the recitation of a new intended use, for an old product, does not make a claim to that old product patentable. See In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997) (see MPEP § 2114). 
As per claim 2, Kim teaches:
Wherein the yarn has a twisted form (Kim teaches that the yarns are twisted [Technical Field])
As per claim 3, Kim teaches:
Wherein the scaffold fibers are formed of any one or more … biodegradable components selected from the group consisting of … PLGA…. (Kim teaches many polymers that can be used in making the yarn, including at least the claimed PGLA [Page 3, Paragraph 10]).
As per claim 5, Kim teaches:
Wherein the slitting yarn has a width of 0.1 to 8 mm (Kim teaches that the width of the nanofiber yarn is preferably 0.1 – 10 mm [Page 6, Paragraph 3])
As per claim 6, Kim teaches:
Wherein the plurality of scaffold fibers have an average diameter of 100 nm to 1 µm (Kim teaches that the diameters of the nanofibers are less than 1 µm [Page 3, Paragraph 9] and in Fig. 2 the average diameter of the nanofiber web is taught to be about 500 nm [Page 6, Paragraph 13]).

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (KR101075882, using the previously provided machine translation), in view of McKean (US20150283543A1) and Liu (US20180251714) as applied to claims 1 - 3, 5 and 6 above and further in view of Kwon (KR2008104932B, using the attached machine translation).
As per claims 7 and 8, the prior art combination teaches that the yarns can be used in dressing materials for medical applications (Kim, Page 2, Last Paragraph). The prior art combination does not teach:
The nanofiber web comprising a physiologically active component
Kwon teaches non-woven fabrics that can be used for dressings (Page 12, Last Paragraph). Kwon teaches that these dressings contain cell growth factor in order to provide improved skin regeneration efficiency (Page 19, Paragraph 2). Kwon teaches that the cell growth factor can comprise a collagen peptide (Page 17, Paragraph 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the yarns of the prior art combination to include the physiologically active components, including growth promoting agents like peptides, as claimed, motivated by the desire to predictably improve skin regeneration efficiency in wound dressings (Page 19, Paragraph 2). 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kim (KR101075882, using the previously provided machine translation), in view of McKean (US20150283543A1) and Liu (US20180251714) as applied to claims 1 - 3, 5 and 6 above, and further in view of Krishnan (Krishnan, Ranganathan et al. “Green Processing of Nanofibers for Regenerative Medicine.” Macromol. Mater. Eng. 2013. 298: 1034-1058.)
As per claim 9, the prior art combination teaches yarns formed by electrospinning (Kim, Page 4, Paragraph 2) and that these yarns can be used for cell culturing (McKean, [0017]). The prior art combination does not teach:
Wherein the slitting yarn has an air permeability of 0.8 to 10 cfm
Krishnan teaches polymeric nanofibrous scaffolds that can be used for tissue engineering (Page 1035, Left Column, Paragraph 1). These scaffolds are electrospun (Abstract). In Fig. 5, Krishnan shows air permeability values of these scaffolds between 1.2 and 4.2 cfm.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide an air permeability of the yarn, such as within the range claimed, because Krishnan establishes that this air permeability value is a suitable value for electrospun polymeric nanofibrous scaffolds that are used in tissue engineering.  

Response to Amendments
Applicants amendments to the claims, filed March 21, 2022, caused the withdrawal of the rejection of claims 1 – 10 under 112(a) as failing to comply with the written description requirement as set forth in the office action filed December 21, 2021.
Applicant’s amendments to the claims, filed March 21, 2022, caused the withdrawal of the rejection of claims 1 – 10 under 112(b) as indefinite as set forth in the office action filed December 21, 2021.
Applicant’s amendments to the claims, filed March 21, 2022 caused the withdrawal of the rejection of claims 1 – 6 under 35 U.S.C. 103 as unpatentable over Kim in view of McKean as set forth in the office action filed December 21, 2021. Claim 4 has been cancelled.
Applicant’s amendments to the claims, filed March 21, 2022, caused the withdrawal of the rejection of claims 7 and 8 under 35 U.S.C. 103 as unpatentable over Kim in view of McKean and further in view of Kwon as set forth in the office action filed December 21, 2021.
Applicant’s amendments to the claims, filed March 21, 2022, caused the withdrawal of the rejection of claim 9 under 35 U.S.C. 103 as unpatentable over Kim in view of McKean and further in view of Krishnan as set forth in the office action filed December 21, 2021.
Applicant’s amendments to the claims, filed March 21, 2022, caused the withdrawal of the rejection of claim 10 under 35 U.S.C. 103 as unpatentable over Kim in view of McKean and 

Response to Arguments
Applicant’s arguments, see Page 6, filed March 21, 2022, with respect to claim 9 have been fully considered and are persuasive.  The rejection of claim 9 under 35 U.S.C. 112(a) as set forth in the office action filed December 21, 2021 has been withdrawn. The slitting yarn is interpreted as having the physical properties of the compressed nanofiber web as argued by Applicant.
Applicant’s remaining arguments filed March 21, 2022 have been fully considered but they are not persuasive. 
Applicant argues that Liu, Kim and McKean do not teach the claimed thickness, basis weight, and the ratio of the basis weight to the thickness and the effects thereof. Examiner respectfully disagrees. As shown above, the prior art combination teaches that the claimed values are known values for the claimed properties. 
Applicant argues that the claimed properties produce advantageous and superior effects, as evidenced in Table 3 of the specification. Examiner respectfully disagrees. The data referred to in Table 3 is insufficient evidence to the unexpected superiority of the claimed values in combination. For example, Examiner notes that Examples 3 and 5 appear to have similar % cell inner cell number, although Example 3 has a thickness outside of the range in claim 1 and Example 5 does not. Applicant notes that Example 3 is one of the Examples “more suitable” as a scaffold for cell culture in [0108] of the Application as filed, which appears to contradict Applicant’s arguments filed March 21, 2022, which claim that the slitting yarns of Examples 1 

Conclusion
All claims are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA N CHANDHOK whose telephone number is (571)272-5780.  The examiner can normally be reached on Monday through Friday from 6:30 - 3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 


/PETER Y CHOI/Primary Examiner, Art Unit 1786                                                                                                                                                                                                        



/J.N.C./Examiner, Art Unit 1789